***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         NOVA BENEFIT PLANS, LLC, ET AL. v.
             MORTGAGES UNLIMITED,
                   INC., ET AL.
                    (AC 40166)
                      Lavine, Alvord and Prescott, Js.

                                  Syllabus

The plaintiffs appealed to this court from the judgment of the trial court
   denying their application to vacate and confirming an arbitration award
   in favor of the defendants. The arbitrator had found that the agreements
   and transactions that formed the basis for the present arbitration claims
   were the same as those that were the basis for the claims in a prior
   arbitration in 2007, and, thus, granted the defendants’ motions to dismiss
   the arbitration action for lack of subject matter jurisdiction, concluding
   that the 2007 arbitration precluded the present arbitration. Thereafter,
   the trial court denied the plaintiffs’ application to vacate the award and
   granted the defendants’ motions to confirm the award, and this appeal
   followed. Held that the plaintiffs could not prevail on their claim that
   because the 2007 arbitration award was predicated on a manifest disre-
   gard of the law, the trial court’s denial of their application to vacate
   the arbitration award was improper; the 2007 award on which the present
   arbitration award was predicated was confirmed by the trial court and
   appealed to this court, which determined, in a decision released today
   in Benistar Employer Services Trust Co. v. Benincasa (189 Conn. App.
        ), that the 2007 arbitration award did not constitute a manifest
   disregard of the law, and, therefore, the plaintiffs’ claim failed.
      Argued December 10, 2018—officially released April 23, 2019

                            Procedural History

   Application to vacate an arbitration award, brought
to the Superior Court in the judicial district of Hartford,
where the named defendant and the defendant James
J. Benincasa et al. filed separate motions to confirm
the award; thereafter, the matter was tried to the court,
Noble, J.; judgment denying the application to vacate
and granting the motions to confirm, from which the
plaintiffs appealed to this court. Affirmed.
  Daniel J. Krisch, with whom were Logan A. Car-
ducci and, on the brief, Daniel P. Scapellati, for the
appellants (plaintiffs).
   Marc S. Edrich, for the appellee (named defendant).
  Mark J. Kallenbach, with whom was Jerome Patger,
for the appellees (defendant James J. Benincasa et al.).
                          Opinion

  LAVINE, J. The plaintiffs, Nova Benefit Plans, LLC,
for the Grist Mill Trust, Benistar 419 Plan Services,
Inc., for Benistar 419 Plan and Trust, Benistar Admin
Services, Inc., and Daniel Carpenter appeal from the
judgment of the trial court denying their application to
vacate and confirming an arbitration award in favor of
the defendants, James J. Benincasa, Jody L. Benincasa,
and Mortgages Unlimited, Inc. The plaintiffs claim on
appeal that the trial court improperly confirmed the
award that was predicated on a prior related arbitration
award, which, the plaintiffs argue, constituted a mani-
fest disregard of the law. This court determined in
Benistar Employer Services Trust Co. v. Benincasa,
189 Conn. App.       ,     A.3d     (2019), also released
today, that the prior arbitration award did not constitute
a manifest disregard of the law. We, therefore, affirm
the judgment of the trial court.
   The following undisputed facts, as articulated by the
arbitrator, and procedural history are relevant to this
appeal. ‘‘In [November], 2007, [James J. Benincasa and
Jody L. Benincasa (Benincasas)] filed a demand for
arbitration (‘2007 arbitration’) against [Benistar 419
Plan Services, Inc., Benistar Admin Services, Inc., The
Grist Mill Trust Welfare Benefit Plan, and Benistar
Employer Services Trust Company (Benistar respon-
dents)]. The 2007 arbitration was decided by Arbitrator
Jeffrey G. Stein on May 15, 2013, and found that the
[Benistar respondents] breached their contractual obli-
gations and were jointly and severally liable to pay the
[Benincasas] for the actual costs they incurred on the
transfer of certain life insurance policies to themselves
by the Grist Mill Trust.
   ‘‘On or about March 4, 2013, [the plaintiffs in the
present case] filed a separate demand for arbitration,
seeking an award for breach of contract, indemnifica-
tion, vexatious litigation, unjust enrichment and fraud
or negligent misrepresentation . . . .
   ‘‘It is not disputed that the several agreements and
related transactions that form the basis for the instant
arbitration claims are the same agreements and transac-
tions that were the basis for the claims in the 2007
arbitration. In his final award, [Stein] stated that
although he had not seen [the plaintiffs’] new arbitration
demand, he ‘carefully reviewed all the documents
signed by the parties’ and that ‘all of these provisions
are certainly entered into evidence before me, and I
cannot determine the relative responsibilities of the
parties without reviewing them.’ . . . Stein stated that
the [Benistar respondents] . . . focused ‘on the provi-
sions of the documents that they believed exculpated
them from responsibility.’ Those same exculpatory pro-
visions form the basis for the contractual claims in
this arbitration, and [the plaintiffs’] contention that [the
defendants] failed to abide by those exculpatory provi-
sions and other contractual provisions forms the basis
for their . . . claims.’’ (Footnotes omitted.)
   On August 19, 2013, Arbitrator William F. Chandler
granted the defendants’ motions to dismiss the arbitra-
tion action for lack of subject matter jurisdiction, con-
cluding that the 2007 arbitration precluded the present
arbitration. On September 13, 2013, the plaintiffs filed
an application to vacate the award, and the defendants
filed separate motions to confirm the award on Novem-
ber 13, 2013. On February 8, 2017, the trial court denied
the plaintiffs’ application to vacate and confirmed the
arbitration award. The plaintiffs appealed.
   The 2007 arbitration award, upon which the present
arbitration award is predicated, was confirmed by the
trial court. The plaintiffs appealed. On appeal, this court
affirmed the judgment of the trial court, rejecting the
claim that the 2007 award was predicated on a manifest
disregard of the law. Benistar Employer Services Trust
Co. v. Benincasa, supra, 189 Conn. App.          .
  The plaintiffs claim that the trial court improperly
denied their application to vacate the award on the
ground that the 2007 arbitration award was predicated
on a manifest disregard of the law. We, however, have
determined that the 2007 arbitration award was not
made in manifest disregard of the law. The plaintiffs’
claim, therefore, fails.
  The judgment is affirmed.
  In this opinion the other judges concurred.